El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Isidoro Lebrón fué convicto del delito de asesinato en se gundo grado. Su moción de nuevo juicio, basada en los in-cisos 4 y 6 del artículo 303 del Código de Enjuiciamiento Criminal, fué declarada sin lugar.
El inciso 4 de diebo Artículo dispone la concesión de un nuevo juicio ‘ ‘ cuando el veredicto se hubiere obtenido por suerte o cualquier otro medio que no fuere una expresión verdadera de la opinión de todos los miembros del jurado.” Unida a la moción de nuevo juicio estaba un affidavit de uno de los miembros del jurado al efecto de que en su creencia, opinión y criterio el acusado era culpable de homicidio voluntario, no de asesinato en segundo grado, pero que, contrario a su creencia, opinión y criterio, por falta de experiencia, se sumó a los otros jurados para rendir veredicto de asesinato en segundo grado. No fué la intención de la Legislatura mediante el inciso 4 permitir que un miembro del jurado, con un affidavit de esa índole, impugnara el propio veredicto a que había llegado en forma ordinaria por consentimiento unánime, sin coerción o influencia extraña. Tal veredicto es “expresión verdadera de la opinión de todos los miembros del jurado”, dentro del significado de ese inciso.
El apartado 6 del artículo 303 autoriza la concesión de un nuevo juicio “si el veredicto fuere contrario a derecho o a las pruebas”. Mas no hallamos error por parte del juez de distrito al negarse a declarar con lugar la moción de nuevo juicio por este fundamento.
*432Otra contención es que la corte de distrito cometió error al denegar la solicitud del acusado para que se instruyera sobre el delito de homicidio voluntario. El alegato del apelante deja de demostrar que se hiciera en realidad tal solicitud o que la misma fuese denegada, pero, sea ello como fuere, no parece haber habido prueba en qué basar tal instrucción.

La sentencia y resolución apeladas deten ser confirmadas.